UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 13-1412


ADEDOKUN   IDOWU    ADEKOYA,     a/k/a   Adedokun   Idowu   Oladehinde
Adekoya,

                   Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                   Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2013             Decided:   September 27, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, PC, Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Allen W. Hausman, Senior Litigation Counsel,
Jeffrey J. Bernstein, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adedokun    Idowu    Adekoya,          a    native    and    citizen       of

Nigeria,    petitions    for    review       of    an   order    of    the    Board   of

Immigration Appeals (Board) denying his motion to reconsider.

The Board “enjoys broad discretion to grant or deny a motion to

reconsider, . . . .”          Jean v. Gonzales, 435 F.3d 475, 483 (4th

Cir. 2006); 8 C.F.R. § 1003.2(a) (2013).                     This court reviews a

denial of a motion to reconsider for abuse of discretion.                        Jean,

435 F.3d at 481.

            We have reviewed the record and the Board’s order and

find no abuse of discretion.           Accordingly, we deny the petition

for review for the reasons stated by the Board.                       In re: Adekoya

(B.I.A. Feb. 25, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and        argument    would     not    aid    the

decisional process.

                                                                      PETITION DENIED




                                         2